DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on May 14, 2019. 
Claims 1-13 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2019 and November 28, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claim 12 objected to because of the following informalities: “moisture is no formed on the entire region” in line 3 of claim 12 should be “moisture is not formed on the entire region of the window cover”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “controller” is unclaimed matter because the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite a “controller”, but the specification fails to describe the claimed invention in sufficient detail to establish that the inventor or joint inventor(s) had possession of the claimed invention as of the application's filing date.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 9 and 12: 
Claim 9 is directed to a method of controlling a LIDAR apparatus for a vehicle which are/is one of the statutory categories of invention. (Step 1: YES)
Claim 9 recites the limitations of “determining whether moisture is formed” and “determining whether rain or snow is falling”. These steps fall into the mental processes grouping of abstract ideas as these limitations could be done mentally for example a person looking at a device and seeing if moisture is formed on it or a person looking outside at the weather and determining if there is rain or snow. These limitations are a process that, under broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. 
With respect to claim 9, other than reciting sensors, nothing in the claim limitations precludes the idea from practically being performed in the human mind. The recitation of generic components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claims recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application. The claims recite a sensor, which is a generic part being applied to the recited abstract limitations. The “sensing a state of a window cover” of claim 1 is insignificant extra-solution activity as it is merely data gathering. The hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic component or it is merely insignificant extra solution activity as it is only gathering data. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 9 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0006], [0015-0018] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), as well as MPEP 2106.05(g), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claim 9 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims further define the abstract idea that is present in their respective independent claim 9 thus correspond to mental process and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, claims 9 and 12 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 10351103 B2) in view of Boehmke (US 10338225 B2).
Regarding claims 1-13: 
With respect to claim 1, Yeo teaches: 
a light emitter configured to emit laser light; (“A sensor portion 30 includes a transmitter or emitter 32 that emits a first type of radiation schematically shown at 34. A detector or receiver 36 detects at least some the first type of radiation that reflects off of an object (not illustrated) as schematically shown at 38. In some embodiments the first type of radiation comprises LIDAR radiation.” (column 2, lines 42-48))
a window cover installed to discharge the laser light emitted through the angle adjuster to the outside of the vehicle; (“The device 22 includes a cover or lens 40 that is transparent to the first type of radiation to allow the first type of radiation to pass through the cover 40. The cover 40 may comprise glass or a plastic material, for example.” (column 2, lines 48-52))
a light receiver configured to receive reflected light introduced into the vehicle through the window cover; (“A detector or receiver 36 detects at least some the first type of radiation that reflects off of an object (not illustrated) as schematically shown at 38. In some embodiments the first type of radiation comprises LIDAR radiation. The device 22 includes a cover or lens 40 that is transparent to the first type of radiation to allow the first type of radiation to pass through the cover 40.” (column 2, lines 44-50))
a moisture remover configured to emit far-infrared light using a far-infrared light source to heat the window cover through the angle adjuster; (“A source 42 of a second type of radiation schematically shown at 44, is situated to emit the second type of radiation 44 into the cover 40… The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64), “the second type of radiation 44 comprises infrared radiation. Reflecting infrared radiation within the cover 40 increases a temperature of at least the portion of the cover 40 where the infrared radiation is reflected. In some embodiments the temperature of the entire cover 40 will increase as a result of the reflected second type of radiation.” (column 2, line 66 – column 3, line 5))
Yeo does not teach, but Boehmke teaches: 
an angle adjuster configured to adjust an emission angle of the laser light emitted from the light emitter by reflecting the laser light; (“the optics of the LIDAR may be such that a general vertical angle of the beams may be adjusted… That is, in addition to adjusting the angular spacing between beams, every beam may be also angled to adjust for the forward road gradient indicated in the feedback data. In certain implementations, the general angle may be adjusted to align with the detected angle” (column 3, lines 4-17))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system with Boehmke’s LIDAR control in order to (“improve upon current LIDAR technology by providing a LIDAR configuration system 200 that can dynamically configure the adjustable parameters of the AV's LIDAR sensor 210 in response to AV feedback 230 received from the AV control system 220 and/or other subsystems of the AV” See Boehmke (column 8, lines 32-37)).

With respect to claim 9, Yeo teaches: 
sensing a state of a window cover; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40.” (column 3, lines 36-39))
determining whether moisture is formed on an entire region of the window cover; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40.” (column 3, lines 36-39))
wherein the determining of whether rain or snow is falling is performed when the determination result of the determining of whether moisture is formed on the entire region of the window cover indicates that moisture is formed on the entire region of the window cover; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45))
Yeo does not teach, but Boehmke teaches: 
determining whether rain or snow is falling; (“The AV feedback data 123 can include data indicating the current speed of the AV 100, any of the described obstacles and/or potential hazards, weather conditions identified by the data processing system 110 (e.g., rain or snow)” (column 6, lines 8-12))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system with Boehmke’s LIDAR control in order so (“the AV 100 can include a LIDAR configuration module 135 to receive AV feedback data 123 from the AV control system 120 in order to configure various adjustable parameters of the LIDAR sensor 105.” See Boehmke (column 6, lines 4-8) and to “improve upon current LIDAR technology by providing a LIDAR configuration system 200 that can dynamically configure the adjustable parameters of the AV's LIDAR sensor 210 in response to AV feedback 230 received from the AV control system 220 and/or other subsystems of the AV” See Boehmke (column 8, lines 32-37)).

With respect to claim 2, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claim 1. Yeo does not teach, but Boehmke further teaches: 
a horizontal rotating body configured to rotate in a horizontal direction to adjust a horizontal emission angle of the laser light or the far-infrared light; (“the LIDAR sensor system can include components having adjustable parameters, such as a rotational motor that can be adjusted to control a scan rate or horizontal sweep rate of the beam pattern, and mirror actuators that can be adjusted to control the vertical field of view or vertical sweep of the beam pattern.” (column 2, lines 52-57))
a reflecting mirror installed in the horizontal rotating body, and configured to rotate in a vertical direction to adjust a vertical emission angle of the laser light or the far-infrared light; (“the LIDAR sensor system can include components having adjustable parameters, such as a rotational motor that can be adjusted to control a scan rate or horizontal sweep rate of the beam pattern, and mirror actuators that can be adjusted to control the vertical field of view or vertical sweep of the beam pattern.” (column 2, lines 52-57))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system with Boehmke’s LIDAR control in order to (“improve upon current LIDAR technology by providing a LIDAR configuration system 200 that can dynamically configure the adjustable parameters of the AV's LIDAR sensor 210 in response to AV feedback 230 received from the AV control system 220 and/or other subsystems of the AV” See Boehmke (column 8, lines 32-37)).

With respect to claim 3, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claim 1. Yeo further teaches: 
a sensor configured to sense a state of the window cover; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40.” (column 3, lines 39-39))
a controller configured to control one or more of the angle of the angle adjuster and the intensity of the far-infrared light source of the moisture remover, depending on the state of the window cover, sensed by the sensor; (“When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 39-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64)) 
However, Yao while teaches the infrared light source being angled to hit the window cover, it does not teach the controlling of the angle adjuster of the light source. Boehmke teaches (“the LIDAR sensor system can include components having adjustable parameters, such as a rotational motor that can be adjusted to control a scan rate or horizontal sweep rate of the beam pattern, and mirror actuators that can be adjusted to control the vertical field of view or vertical sweep of the beam pattern.” (column 2, lines 52-57)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Yeo’s LIDAR heating system with Boehmke’s LIDAR control in order to (“improve upon current LIDAR technology by providing a LIDAR configuration system 200 that can dynamically configure the adjustable parameters of the AV's LIDAR sensor 210 in response to AV feedback 230 received from the AV control system 220 and/or other subsystems of the AV” See Boehmke (column 8, lines 32-37)).

With respect to claims 4 and 10, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claims 3 and 9. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claims 3 and 9. Yeo further teaches wherein when it is determined that moisture is formed on an entire region of the window cover and it is determined that rain or snow is falling, the controller transmits a control signal to the moisture remover and the angle adjuster to heat the entire region of the window cover to a value equal to or greater than a first setting value using the far-infrared light source; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64))
Yeo doesn’t explicitly teach that the system adjusts the heat to a specific value, but Yeo teaches sensing the state of the window cover of the LIDAR and then controlling the radiation to emit heat on to the window cover. Thus, it is still heating up the entire region of the window cover and it would have been obvious to a person of ordinary skill in the art heat the window cover to a specific value in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it is heated to a value. 

With respect to claims 5 and 11, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claims 3 and 9. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claims 3 and 9. Yeo further teaches wherein when it is determined that moisture is formed on an entire region of the window cover and it is determined that rain or snow is not falling, the controller transmits a control signal to the moisture remover and the angle adjuster to heat the entire region of the window cover to a value equal to or less than a second setting value using the far-infrared light source; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64))
Yeo doesn’t explicitly teach that the system adjusts the heat to a specific second value, but Yeo teaches sensing the state of the window cover of the LIDAR regarding environmental conditions and then controlling the radiation to emit heat on to the window cover. Thus, it is still heating up the entire region of the window cover and it would have been obvious to a person of ordinary skill in the art heat the window cover to a specific second value in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it is heated to a second value. 

With respect to claim 12, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claim 9. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claim 9. Yeo further teaches wherein when the determination result of the determining of whether moisture is formed on the entire region of the window cover indicates that moisture is not formed on the entire region of the window cover, a controller performs determining whether moisture is formed only on a specific region of the window cover; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45)
Yeo doesn’t explicitly teach that the system senses moisture formed in a specific region, but Yeo teaches sensing the state of the window cover of the LIDAR and then controlling the radiation to emit heat on to the window cover based on that determination. Thus, it is determining the state of the window cover and heat up the window cover based on that determination and it would have been obvious to a person of ordinary skill in the art to sense the region where moisture is formed in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it determines the moisture in a specific region of the window cover.

With respect to claims 6 and 13, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claims 3 and 12. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claims 3 and 12. Yeo further teaches wherein when it is determined that moisture is formed on a specific region of the window cover, the controller transmits a control signal to the moisture remover and the angle adjuster to heat only the specific region of the window cover to a value equal to or greater than a third setting value using the far-infrared light source; (“The example device in FIG. 2 includes a controller 52 that obtains information from at least one sensor 54 regarding environmental conditions, such as ambient temperature and humidity, or a temperature of the cover 40. When the conditions are conducive to condensation or ice build-up (e.g., the ambient temperature is sufficiently low) that could interfere with the first type of radiation passing through the cover 40, the controller 52 causes the source 42 of the second type of radiation to emit that radiation into the cover 40.” (column 3, lines 36-45), “The source 42 directs the second type of radiation at an oblique angle relative to at least a portion of the reflecting surface 46 to facilitate reflection in the cover 40 between the reflecting surfaces 46 and 48.” (column 2, lines 53-64))
Yeo doesn’t explicitly teach that the system heats a specific region, but Yeo teaches sensing the state of the window cover of the LIDAR and then controlling the radiation to emit heat on to the window cover based on that determination. Thus, it is determining the state of the window cover and heat up the window cover based on that determination and it would have been obvious to a person of ordinary skill in the art to heat the region where moisture is formed in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system where it heats a specific region of the window cover.

With respect to claim 7, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claim 1. Yeo further teaches:
a body comprising the far-infrared light source; (“the second type of radiation 44 comprises infrared radiation. Reflecting infrared radiation within the cover 40 increases a temperature of at least the portion of the cover 40 where the infrared radiation is reflected.” (column 2, line 66 – column 3, line 3)) 
a condensing lens configured to condense the far-infrared light emitted from the far-infrared light source; (“A source 42 of a second type of radiation schematically shown at 44, is situated to emit the second type of radiation 44 into the cover 40.” (column 2, lines 53-55)) where it can be seen that source 42 is emitting the infrared light source.

With respect to claim 8, Yeo in combination with Boehmke, as shown in the rejection above, discloses the limitations of claim 1. 
The combination of Yeo and Boehmke teaches a LIDAR apparatus of claim 1. Yeo further teaches wherein the window cover comprises a transparent window cover; (“The device 22 includes a cover or lens 40 that is transparent to the first type of radiation to allow the first type of radiation to pass through the cover 40.” (column 2, lines 48-50)) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Paxton et al. (US 20180292515 A1) is pertinent because “the active component may be activated by the TLA material when the TLA material is exposed to a light source and generates heat. The heat generated by the TLA material may cause a reaction in the active component to form the coating 22 on the lens 20. The coating 22 may have the water/oil/particulate repelling properties of the active component once it is formed by the interaction between the TLA material and the active component. The finished coating 22 may be transparent to the light source of the LiDAR sensor that is used to sense distance (e.g., NIR laser), and may therefore not interfere with the operation of the LiDAR sensor.” [0026] which pertains to maintaining a clean LIDAR lens window from outside contaminants using heat from a laser light.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662